331.cls.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 5-11, 13-14 16-17, 19-20, 38-39 and 41-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant P0ublication US 2020/0084683 (Provisional Application 62/587,222) to Moosavi et al. (hereinafter Moosavi).

 	As to claims 1, 14 and 38-39, Moosavi discloses a secondary cell group (SCG) maintenance method, applied to a terminal device, comprising:
 	receiving conditional SCG change information transmitted by a network node (Moosavi; Provisional Application; Fig.1 at page 2; page 3, lines 1-7 shows and discloses a UE receiving conditional HO command from a network that indicates several of candidate cells)
 	evaluating, according to the conditional SCG change information, whether one or more target cells of an SCG meet a condition corresponding to triggering target cell change, to obtain an evaluation result Moosavi; Provisional Application; Fig.1 at page 2; page 3, lines 18-34 and 
 	according to the evaluation result, triggering a SCG target cell changing procedure (Moosavi; Provisional Application; Fig.1 at page 2; page 2, lines 3-14; page 3, lines 18-34 and page 4, lines 1-2 shows and discloses UE evaluate measurements and trigger the handover when those conditions are fulfilled). 

 	As to claims 2 and 41, the rejection of claim 1 as listed above is incorporated herein. In addition, Moosavi discloses wherein the conditional SCG change information comprises one or more of the following:
 	identification information of one or more conditional change target cells;
 	configuration information of one or more conditional change target cells;
 	one or more conditions corresponding to triggering target cell change (Moosavi; Provisional Application; page 3, lines 1-7 discloses HO execution condition (RS to measure and threshold to exceed) as well as in terms of the RA preamble to be sent when a condition is met. Here Moosavi is applied for the 3rd alternative);
 	one or more condition identification information corresponding to triggering target cell change;
 	one or more condition action durations corresponding to triggering target cell change.

 	As to claims 3 and 42, the rejection of claim 2 as listed above is incorporated herein. In addition, Moosavi discloses wherein the condition corresponding to triggering target cell change comprises one or more of the following:
 	a measurement result of a target cell reaching or exceeding a preset threshold (Moosavi; Provisional Application; page 3, lines 1-7 discloses HO execution condition (threshold to exceed). Here Moosavi is applied for the 1st alternative);
 a measurement result of a serving cell reaching or below a preset threshold;
 	a difference between a measurement result of a serving cell and a measurement result of a target cell reaching or exceeding a preset threshold;
 	a measurement result of a serving cell reaching or below a first preset threshold, and a measurement result of a target cell reaching or exceeding a second preset threshold.

As to claim 5, the rejection of claim 2 as listed above is incorporated herein. In addition, Moosavi discloses wherein the triggering a SCG target cell changing procedure comprises one or more of the following:
when the conditional SCG change information comprises configuration information of one or more conditional change target cells, configuring according to configuration information of an SCG target cell that meets the condition corresponding to triggering target cell change (Moosavi; Provisional Application; page 2, lines 3-14; page 3, lines 1-7. Here Moosavi is applied for the 1st alternative) 
performing downlink synchronization with the SCG target cell that meets the condition corresponding to triggering target cell change;


As to claim 6, the rejection of claim 2 as listed above is incorporated herein. In addition, Moosavi discloses wherein the conditional SCG change information comprises one or more conditions and condition action durations corresponding to triggering target cell change (Moosavi; Provisional Application; page 2, lines 3-14; page 3, lines 1-30);
evaluating, according to the conditional SCG change information, whether one or more target cells of an SCG meet a condition corresponding to triggering target cell change, to obtain an evaluation result (Moosavi; Provisional Application; page 2, lines 3-14; page 3, lines 1-30), comprises:
starting a timer for each condition corresponding to triggering target cell change, wherein a duration of the timer is one of the condition action durations corresponding to triggering target cell change (Moosavi; Provisional Application; page 17, lines 8-32; page 18, lines 1-35; page 19, lines 1-8);
before the timer expires, evaluating whether the corresponding target cell meets the condition corresponding to triggering target cell change to obtain the evaluation result (Moosavi; Provisional Application; page 17, lines 8-32; page 18, lines 1-35; page 19, lines 1-8).

As to claim 7, the rejection of claim 6 as listed above is incorporated herein. In addition, Moosavi discloses wherein in the case that at least one timer is started, the method further comprises one or more of the following:
when the conditional SCG change information comprises one or more condition identification information corresponding to triggering target cell change, and when one or more timers of the at least (Moosavi; Provisional Application; page 17, lines 8-32; page 18, lines 1-35; page 19, lines 1-8).;
when the conditional SCG change information comprises configuration information of one or more conditional change target cells, and when one or more timers of the at least one timer expires, deleting, the configuration information of the conditional change target cell, which is corresponding to the timer that has expired (Moosavi; Provisional Application; page 17, lines 8-32; page 18, lines 1-35; page 19, lines 1-8).

As to claim 8, the rejection of claim 1 as listed above is incorporated herein. In addition, Moosavi discloses wherein after receiving the conditional SCG change information transmitted by the network node, the method further comprises:
transmitting configuration confirmation information to the network node (Moosavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE);
wherein the configuration confirmation information is used by the network node to determine corresponding conditional SCG change confirmation information (Moosavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE).

As to claim 9, the rejection of claim 8 as listed above is incorporated herein. In addition, Moosavi discloses wherein the configuration confirmation information comprises one or more of the following:

 	information of agreeing to conditional SCG change (Moussavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE means information of agreeing to conditional SCG change. Here Moussavi is applied for the 2nd alternative)  

 	As to claim 10, the rejection of claim 9 as listed above is incorporated herein. In addition, Moosavi discloses wherein the information of rejecting conditional SCG change comprises one or more of the following:
 	identification information of one or more rejected conditional change target cells;
 	one or more rejected conditions corresponding to triggering target cell change;
 	wherein the information of agreeing to conditional SCG change comprises one or more of the following:
 	identification information of one or more agreed conditional change target cells Moussavi; Provisional Application; Page 3, lines 1-3 In practice there may often be many cells or beams that the UE reported as possible candidates based on its preceding RRM measurements. Here Moosavi is applied for the 4th alternative);
 	configuration information of one or more agreed conditional change target cells;
 	one or more agreed conditions corresponding to triggering target cell change.

As to claim 11, the rejection of claim 1 as listed above is incorporated herein. In addition, Moosavi discloses wherein after the evaluation result is obtained, the method further comprises:

(Moussavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE. Here Target node corresponds to master node);
wherein the notification message is used to notify the master node or the source secondary
node of related information of the SCG changed by the terminal device (Moussavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE. HO indicates UE is handed over to a target cell from a source node); 
wherein the related information of the SCG changed by the terminal device comprises one or more of the following:
identification information of one or more conditional change target cells (Moussavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE. HO indicates UE is handed over to a target cell from a source node. Here Moussavi is applied for 1ST alternative);
one or more satisfied condition identification information corresponding to triggering target cell change;
configuration information of one or more target cells that meet conditional change.

As to claim 13, the rejection of claim 1 as listed above is incorporated herein. In addition, Moosavi discloses wherein after the triggering a SCG target cell changing procedure, the method further comprises one or more of the following:

(Moussavi; Provisional Application; Page 3, lines 31-34 and page 4, lines 1-2. Here Moussavi is applied for 1ST alternative);
deleting one or more conditions corresponding to triggering target cell change;
deleting configuration information of one or more conditional change target cells, which are not changed.

As to claim 16, the rejection of claim 14 as listed above is incorporated herein. In addition, Moosavi discloses wherein the network node is the master node; before the transmitting conditional SCG change information to a terminal device, the method further comprises:
transmitting conditional SCG addition request information to a target secondary node (Moosavi; Fig.1: step 2 shows serving node sends early HO request to a target node); 
receiving conditional SCG addition feedback information transmitted by the target secondary node (Moosavi; Fig.1: step 3 and pages 2-4 shows and discloses serving node receives early HO ACK from the target node that includes RRCConnectionReconfiguration message);
wherein the conditional SCG addition feedback information is used by the master node to determine corresponding conditional SCG change information (Moosavi; pages 2-4 discloses serving node determines the conditional handover based on the RRCConnectionReconfiguration message received from the target node).

As to claim 17, the rejection of claim 16 as listed above is incorporated herein. In addition, Moosavi discloses wherein before the transmitting conditional SCG addition request information to a target secondary node, the method further comprises:

wherein the conditional SCG change request information is used by the master node to determine the corresponding conditional SCG addition request information (Moosavi; pages 2-4);
wherein the conditional SCG change request information comprises one or more of the following:
identification information of one or more conditional change target cells;
one or more conditions corresponding to triggering target cell change (Moosavi; Provisional Application; page 3, lines 1-7 discloses HO execution condition (RS to measure and threshold to exceed) as well as in terms of the RA preamble to be sent when a condition is met. Here Moosavi is applied for the 2nd alternative);
one or more condition identification information corresponding to triggering target cell change;
one or more condition action durations corresponding to triggering target cell change.

As to claim 19, the rejection of claim 16 as listed above is incorporated herein. In addition, Moosavi discloses wherein before the transmitting conditional SCG change information to a terminal device, the method further comprises:
transmitting conditional SCG release indication information to the source secondary node; wherein the conditional SCG release indication information is used by the source secondary node to conditionally release SCG cells (Moosavi; pages 2-4);
receiving conditional SCG release confirmation information transmitted by the source secondary node (Moosavi; pages 2-4).

As to claim 20, the rejection of claim 16 as listed above is incorporated herein. In addition, Moosavi discloses wherein the conditional SCG addition request information comprises one or more of the following:
identification information of one or more conditional addition target cells;
one or more conditions corresponding to triggering target cell addition (Moosavi; Provisional Application; page 3, lines 1-7 discloses HO execution condition (RS to measure and threshold to exceed) as well as in terms of the RA preamble to be sent when a condition is met. Here Moosavi is applied for the 2nd alternative);
one or more condition identification information corresponding to triggering target cell addition;
one or more condition action duration corresponding to triggering target cell addition;
wherein the condition corresponding to triggering target cell addition comprises one or more of the following:
a measurement result of a target cell reaching or exceeding a preset threshold;
a measurement result of a serving cell reaching or below a preset threshold;
a difference between a measurement result of a serving cell and a measurement result of a target cell reaching or exceeding a preset threshold;
a measurement result of a serving cell reaching or below a first preset threshold, and a measurement result of a target cell reaching or exceeding a second preset threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/             Primary Examiner, Art Unit 2478